Citation Nr: 1637479	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1960 to March 1964.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2014, the Board determined that a substantive appeal for the issues of entitlement to automobile and adaptive equipment and special monthly compensation based on aid and attendance was timely filed and dismissed the appeals as moot due to the RO's grant of benefits in the March 2011 rating decision.  The Board also remanded the issue of entitlement to specially adapted housing in order to satisfy the Veteran's request for a Travel Board hearing on the May 2011 VA Form 9.      
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As stated above, in October 2014, the Board remanded the issue on appeal in order to satisfy the Veteran's request for a Travel Board hearing.  In a February 2015 letter, the RO advised the Veteran that the Board hearing was scheduled for March 12, 2015.  

On February 27, 2015, a VA patient advocate notified VA, on the Veteran's behalf, that the Veteran had been scheduled for a Board hearing on March 12, 2015 and requested postponement of the hearing because his spouse recently had been diagnosed with a serious illness.  In consideration of the foregoing, the Board finds that the Veteran has shown good cause for rescheduling the Board hearing under the VA regulatory criteria at 38 C.F.R. § 20.704(c) (2016); therefore, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board (or videoconference Board hearing if he so chooses) at the RO before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b), and a copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




